Citation Nr: 1529894	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 50 percent, prior to November 7, 2013, for psychiatric disorders, including posttraumatic stress disorder, obsessive compulsive disorder, and generalized anxiety disorder.

3.  Entitlement to an evaluation in excess of 70 percent, since November 7, 2013, for psychiatric disorders, including posttraumatic stress disorder, obsessive compulsive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2014, the RO issued a rating decision which granted an increased evaluation of 70 percent, effective November 7, 2013, for psychiatric disorders, including posttraumatic stress disorder (PTSD), obsessive compulsive disorder, and generalized anxiety disorder.  The Veteran continues to seek a higher evaluation for this disability.   See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, 

have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety, depression, irritability, anger, social isolation, obsessive thoughts and compulsions, panic attacks, suicidal ideation, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and decreased concentration.  

2.  Throughout the course of this appeal, the Veteran's psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, have not been manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no more, for psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, prior to November 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 70 percent for psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, since November 7, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's October 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with VA psychiatric examinations in October 2011, October 2012, and November 2014.  These examinations were performed by examiners that had reviewed the Veteran's claims file, reviewed with the Veteran his psychiatric history, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Pursuant to the Board's July 2014 remand, the Veteran was scheduled for the above-referenced November 2014 VA psychiatric examination.  The RO also requested that the Veteran submit or identify any additional evidence which may be available in a September 2014 letter.  Accordingly, the RO has substantially complied with the directives of the Board's July 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is seeking an increased evaluation for his service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A September 2007 rating decision granted service connection for psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, assigning a 50 percent initial evaluation, effective from July 6, 2010.  In October 2011, the Veteran filed his present claim seeking an increased evaluation in excess of 50 percent for his service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder.  

In November 2011, the RO issued a rating decision which denied an increased evaluation in excess of 50 percent for psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder.  The Veteran timely appealed this decision.  In November 2014, the RO issued a rating decision which granted an increased evaluation of 70 percent for the Veteran's psychiatric disorders, effective from November 7, 2013.  The Veteran continues to seek a higher evaluation for this disorder.  See AB, 6 Vet. App. at 38.

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2014).  Throughout the course of this appeal, the Veteran's service-connected psychiatric disorders have been assigned GAF scores ranging from 35 to 65.  An October 2011 VA psychiatric examination listed a GAF score of 50.  VA treatment reports, dated in December 2011 and January 2012, noted GAF scores of 35 and 39, respectively.  An October 2012 VA psychiatric examination concluded with a GAF score of 65.  More recently, a November 2014 VA psychiatric examination concluded with a GAF score of 45.

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

After a longitudinal review of the entire record, the Board concludes that the Veteran's psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, most nearly approximates the criteria contemplated by the 70 percent rating throughout the course of this appeal.  38 C.F.R. § 4.7 (2014).  Throughout the course of this appeal, the Veteran's psychiatric disorders have been manifested by anxiety, depression, irritability, anger, social isolation, obsessive thoughts and compulsions, panic attacks, suicidal ideation, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and decreased concentration.  

At his April 2013 hearing before the Board, the Veteran and his spouse testified that the Veteran's service-connected psychiatric disorders were manifested by depression, inability to focus, social isolation, irritability, panic attacks, hypervigilance, exaggerated startle response, and suicidal ideation.  Moreover, VA treatment records note intermittent thoughts of suicidal ideation.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that a 70 percent evaluation is warranted for the Veteran's service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, throughout the course of this appeal due to objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.   

The evidence does not reflect that the Veteran's service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, have been manifested by symptoms of such severity to warrant a disability rating in excess of 70 percent at any time throughout the course of this appeal.  At no point during this time frame does the evidence of record reflect symptoms that resulted in total occupational and social impairment.  Although the Veteran does have significant occupation impairment, this is acknowledged in the 70 percent disability rating assigned.  The October 2011 VA psychiatric examination described the occupational impairment resulting from the Veteran's psychiatric disorders as 'minimal."  The October 2012 VA psychiatric examination noted that the Veteran had been employed as an electrician since August 2010, and that he described himself as successful at his job.  At his April 2013 hearing before the Board, testimony was presented indicating that the Veteran was remained employed as an electrician, although this position was challenging at times.  Subsequent evidence reflects that the he remained employed as an electrician up until September 2013, at which time he was laid off.  The November 2014 VA psychiatric examination noted that the Veteran has been unable to find employment, but that the Veteran reported that he needed to be working and that he likes to work.

Although significant social impairment is also shown, it is adequately recognized in the assignment of the 70 percent disability rating.  The October 2011 VA psychiatric examination described the social impairment resulting from the Veteran's psychiatric disorders as being severe.  Nevertheless, the Veteran reported having cordial relationships at his place of employment.  The October 2012 VA psychiatric examination noted that the Veteran was living with his spouse and that they were getting along.  The report also noted that the Veteran routinely talked with all of his children, and that he and his spouse enjoy travelling to see their children and grandchildren.  Finally, the report described the Veteran's psychiatric disorder as being manifested by occupation and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  An August 2014 VA treatment report noted the Veteran's statements about having a strong relationship with his family.
Finally, the November 2014 VA examination for PTSD noted that the Veteran's psychiatric disorders are manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  VA treatment and examination reports have consistently described the Veteran as being fully oriented, with normal speech, a logical and goal directed thought content, grossly intact memory, and without hallucinations or delusions.  

There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, the evidence shows no distinct periods of time throughout the course of this appeal which the Veteran's service-connected psychiatric disorders varied to such an extent that a rating lesser or greater than 70 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected psychiatric disorders are evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as anxiety, depression, irritability, anger, social isolation, obsessive thoughts and compulsions, panic attacks, suicidal ideation, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, and decreased concentration.  When comparing the disability picture of the Veteran's psychiatric disorders with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating.  Ratings in excess of the 70 percent currently assigned are provided for certain manifestations of the service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD throughout the course of this appeal.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An evaluation of 70 percent, but no more, for psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, prior to November 7, 2013, is granted, 

An evaluation in excess of 70 percent psychiatric disorders, including PTSD, obsessive-compulsive disorder, and generalized anxiety disorder, since November 7, 2013, is denied.


REMAND

The Veteran is seeking service connection for hypertension.  He contends that this disorder was caused or permanently aggravated by his service-connected disabilities.  

In September 2014, a VA medical opinion was obtained by the RO.  In its April 2015 post-remand brief, the Veteran's representative correctly pointed out that the VA examiner failed to address whether the Veteran's service-connected psychiatric disorders contributed to or aggravated his hypertension.  The Veteran's representative further claimed, without submitting supporting evidence, that, "[c]ommon medical practices concede that there is a link between increased anxiety and hypertension."

Under these circumstances, the Board concludes that the RO must obtain, with the Veteran's assistance, any available updated treatment reports regarding the Veteran's hypertension, and schedule the Veteran for a new examination to consider whether his current hypertension was caused or aggravated beyond its natural progression by his service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for his hypertension during the course of this appeal.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must schedule the Veteran for a new examination to address whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  
After a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's hypertension was caused or aggravated beyond its natural progression by any of his service-connected disabilities.  The examiner must provide a complete rationale for all opinions expressed, including an explanation as to why each service-connected disability affects or does not affect his hypertension.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


